Citation Nr: 1425621	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO. 11-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus.

3. Entitlement to service connection for nephritis, to include as secondary to type II diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Lane H. Strother, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board remanded the issues on appeal for additional development in August 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2011. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetic retinopathy, nephritis, and peripheral neuropathy, to include all as secondary to type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in equipoise as to whether the Veteran was exposed to herbicides while in service in Korea along the DMZ.

2. Type II diabetes mellitus is presumed to be causally and etiologically related to in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for presumptive service connection for type II diabetes mellitus as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).



II. Merits of the Claim

Service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). Type II diabetes mellitus is included in the presumptive list. Veterans who served in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicides. See 38 C.F.R. § 3.307(a)(6)(iv). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely based on the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that the is entitled to service connection for type II diabetes mellitus as due to herbicide exposure in service. In this case, presumptive service connection for type II diabetes mellitus as due to herbicide exposure is warranted.

As an initial note, private medical records reflect that the Veteran has a current diagnosis of type II diabetes mellitus, which is listed as a disease associated with herbicide exposure. As such, it is eligible for service connection on a presumptive basis based on in-service herbicide exposure. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Therefore, the only issue is whether the Veteran's was exposed to herbicides in service.

The Veteran's service personnel records indicate that he was stationed in Korea from approximately June 1967 to August 1968. His military occupational specialty was infantry unit commander. During his period of service in Korea, he was assigned to the 1st Battalion, 9th Infantry, 2nd Infantry Division from June 1967 to March 1968, and to the 2nd Aviation Battalion, 2nd Infantry Division from March 1968 to August 1968. On its face, this indicates that the Veteran was not stationed at or near the DMZ during the applicable presumptive period. However, numerous lay statements and other personnel records reflect that while the Veteran was ostensibly assigned to the 2nd Aviation Battalion, he in fact remained at his original post, which was serving as the head of a recreational center, until the end of his service in Korea. Overhead maps associated with the claims file indicate the recreation center was approximately 4 miles from the DMZ. Thus, the evidence of record shows that the Veteran was stationed approximately 4 miles from the DMZ from June 1967 to August 1968, which is within the time period governing presumptive herbicide exposure at the Korean DMZ.

Further, lay statements from fellow service members indicate that while serving as the commander of the recreational center, the Veteran also served as a dog platoon leader, and that the Veteran did make trips to the DMZ. The Veteran stated during his hearing that he remembers driving in a jeep with soldiers up to the DMZ, as they had to stop and load their weapons before crossing into it. Such duties would be in-line with the Veteran's occupational specialty as an infantry unit commander and the lay statements indicating that the Veteran led dog patrols to the DMZ. The statements from the Veteran and his fellow service members are competent, and there is no evidence indicating they are not credible. Jandreau, 492 F.3d at 1377. Based on the specific facts present in this case, the Board finds that the evidence is at least in equipoise that the Veteran served at or near the Korean DMZ during the requisite time period as contemplated by the statute. Therefore, the Veteran is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iv).

As the Veteran has a current diagnosis of type II diabetes mellitus, is presumed to have been exposed to herbicides, and type II diabetes mellitus is associated with herbicide exposure, the Board finds that all of the elements of presumptive service connection for type II diabetes mellitus have been met, and therefore service connection on that basis is warranted. 38 C.F.R. §§ 3.307(a)(6); 3.309(e). 


ORDER

Entitlement to service connection for type II diabetes mellitus as due to herbicide exposure is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran has claimed that his retinopathy, nephritis, and peripheral neuropathy are secondarily related to his service-connected type II diabetes mellitus. The Board finds it must remand the claims for a VA examination to determine if the Veteran's claimed retinopathy, nephritis, and peripheral neuropathy were either caused or aggravated by his service-connected type II diabetes mellitus. See 38 C.F.R. § 3.310; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate medical professional(s) in order to ascertain the nature and etiology of his claimed retinopathy, nephritis, and peripheral neuropathy. The claims file must be made available to and reviewed by the examiner(s). A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner(s) should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's service-connected type II diabetes mellitus caused the Veteran's: 

1) Retinopathy?

2) Nephritis?

3) Peripheral neuropathy?

For the purposes of this question, the Veteran is service-connected for type II diabetes mellitus, and therefore that disability has been established.

b) If not, is it at least as likely as not (a fifty percent probability or greater) that type II diabetes mellitus aggravated (permanently worsened beyond its natural progression) the Veteran's:

1) Retinopathy?

2) Nephritis?

3) Peripheral neuropathy?

Again, the presence of type II diabetes mellitus has already been established.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of retinopathy, nephritis, and peripheral neuropathy by the service-connected disability.

c) If the Veteran's retinopathy, nephritis, and peripheral neuropathy are not caused or aggravated by type II diabetes mellitus, is it at least as likely as not (a fifty percent probability or greater) that each disability was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


